Citation Nr: 0622520	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-24 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable rating for status post 
salpingostomy.

2.  Entitlement to service connection for arthritis of the 
right knee.

3.  Entitlement to service connection for arthritis of the 
left knee.

4.  Entitlement to service connection for arthritis of the 
right shoulder.

5.  Entitlement to service connection for arthritis of the 
left shoulder.

6.  Entitlement to service connection for a nervous 
condition, to include anxiety and depression, as secondary to 
the service-connected disability of status post 
salpingostomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from July 1990 to August 1991.

A July 2002 rating determination of a Regional Office (RO) of 
the Department of Veterans Affairs (VA) denied the veteran's 
claim for an increased rating for status post salpingostomy 
and denied the veteran's claims of service connection for 
arthritis of the right knee, the left knee, the right 
shoulder, and the left shoulder.  A notice of disagreement 
regarding the decision was received in April 2003, a 
statement of the case was sent to the veteran in May 2004, 
and a substantive appeal was received in May 2004.

A September 2003 rating determination of the RO denied 
service connection for a mental disability, to include 
anxiety and depression.  A notice of disagreement regarding 
the decision was received in October 2003, a statement of the 
case was sent to the veteran in July 2004, and a substantive 
appeal was received in August 2004.

In April 2006, the veteran was afforded a travel Board 
hearing.  A transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the veteran's April 2006 hearing before the Board, the 
veteran's representative expressly indicated that the veteran 
has received VA outpatient treatment concerning the issues on 
appeal more recently than is reflected in the record.  
Specifically, the representative noted that the record 
contains no VA treatment reports more recent than 2004 and 
the veteran has received additional treatment since that 
time.  The Board notes that the most recent VA treatment 
report of record is dated July 2004.  Thus, there may be 
relevant VA medical records that are not yet included in the 
claims folder.

In addition, the Board notes that, during her April 2006 
hearing testimony, the veteran indicated that the surgical 
residuals from her status post salpingostomy include a scar 
and that she experiences tenderness associated with the scar.  
In order to give the veteran every consideration in this 
appellate review, the Board finds it reasonable to conduct a 
VA examination to determine the nature and severity of any 
symptoms associated with the veteran's status post 
salpingostomy.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain any 
additional examination reports concerning 
the veteran from VA medical facilities 
which have not already been associated 
with the claims file.  Specifically, the 
RO should attempt to obtain any such 
records more recent than July 8, 2004, the 
date of the last VA medical report in the 
claims file.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims folder.

2.  The veteran should be scheduled for an 
appropriate VA examination to determine the 
current nature and severity of the service-
connected status post salpingostomy 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner should 
respond to the following:

     a)  Is there any symptomatic scarring 
associated with the residuals of the 
veteran's service-connected status post 
salpingostomy?  If yes, please describe any 
such scars, to include the size of the 
scar, whether the scar is associated with 
deep tissue damage, causes limitation of 
motion, is unstable (subject to frequent 
loss of covering of skin), or is painful 
upon examination.

	b)  Are there any symptoms of the 
veteran's service-connected status post 
salpingostomy which require continuous 
treatment?  Please discuss any clinical 
findings relevant to determining a response 
to this question.

	c)  Are there any symptoms of the 
veteran's service-connected status post 
salpingostomy which cannot be controlled 
even with continuous treatment?  Please 
discuss any clinical findings relevant to 
determining a response to this question.

3.  After the RO completes all of the 
development requested above to the extent 
possible, it should again review the claim 
on the basis of all additional evidence 
associated with the claims file.  If the 
RO cannot grant the benefits sought on 
appeal in their entirety, then it should 
furnish the veteran and her representative 
with a supplemental statement of the case, 
and afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



